DETAILED ACTION
	The Amendment filed on 06/20/2022 has been entered. Claim(s) 1-151, 180-186, and 188 has/have been cancelled, and claim(s) 152-168 and 172-177 has/have been withdrawn. Claims 152-179, 187, 189, and 190 are now pending and have been considered below.

Response to Amendment
The previous 35 USC 112 rejections are withdrawn in light of applicant's argument that the subject matter “without an additional truss or trusses” was originally disclosed in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 169-171, 178, 179, 187, 189, and 190, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (U.S. Patent No. 5,396,747) in view of Lee et al. (U.S. Pub. No. 2013/0036693) and in view of Liuzza (U.S. Patent No. 4,060,954).
As per claim 169, Breuning teaches a precast transportable construction body for a building system (concrete slabs…suitable for both in situ works and for prefabrication; abstract), the precast transportable construction body comprising: a first reinforcing mesh (12) and a second reinforcing mesh (1) defining a steel framework (steel; col. 3, lines 35-40), each reinforcing mesh being substantially flat (figure 7); a plurality of substantially spheroidal bodies (3) sandwiched between the first reinforcing mesh and the second reinforcing mesh (figure 7); such that the plurality of bodies are fixed to and directly connect the first reinforcing mesh and the second reinforcing mesh (figure 7); and a hardened material (concrete 8); wherein the plurality of substantially spheroidal bodies are arranged and positioned between the first reinforcing mesh and the second reinforcing mesh (figure 7) such that the steel framework formed by the first and second reinforcing meshes substantially determines boundaries of the precast transportable construction body (figure 6); and wherein the plurality of substantially spheroidal bodies are arranged such that spaces are defined around and between each of the plurality of substantially spheroidal bodies (spaces filled with concrete between the spheres 3; figures 6 and 7) that define a regular series of internal pillars of hardened material (concrete between the spheres 3; figures 6 and 7) that provide the precast transportable construction body with load bearing capability (it is understood that hardened concrete slab is capable of being transported and has a load bearing capacity) without an additional truss or trusses to support the connection between the first reinforcing mesh and the second reinforcing mesh (Breuning makes no reference to an “additional truss” to support the connection between the first reinforcing mesh and the second reinforcing mesh).  
Breuning fails to disclose each of the plurality of bodies comprising a plurality of protrusions, and each protrusion being configured to fasten to at least one of the first reinforcing mesh and the second reinforcing mesh.
Lee et al. discloses a hollow core slab (abstract) having a plurality of protrusions (320), and each protrusion being configured to fasten to at least one of the first reinforcing mesh and the second reinforcing mesh (figure 15).
Therefore, from the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow slabs of Breuning such that each of the plurality of bodies comprising a plurality of protrusions, and each protrusion being configured to fasten to at least one of the first reinforcing mesh and the second reinforcing mesh, as taught by Lee et al., in order to facilitate manufacturing by fastening the mesh securely to the bodies so that they remain in position.
In addition, Breuning fails to disclose a plurality of bottom connector chairs attached to the second reinforcing mesh, each bottom connector chair comprising first and second apertures to allow insertion of substantially parallel rods of the second reinforcing mesh, each bottom connector chair being attached to the second reinforcing mesh by inserting at least the substantially parallel rods of the second reinforcing mesh into the first and second apertures.
Liuzza discloses a chair (abstract) comprising a plurality of bottom connector chairs (abstract) attached to a second reinforcing mesh (as illustrated, the openings between the top protrusions are attachable to a second mesh; figure 1; thus in the combination, the chairs of Liuzza would be attached to the second mesh of Breuning), each bottom connector chair comprising first and second apertures (openings between the top protrusions 5 and 4, supporting rebars 9; figures 1 and 2) to allow insertion of substantially parallel rods of the second reinforcing mesh (figure 1), each bottom connector chair being attached to the second reinforcing mesh by inserting at least the substantially parallel rods of the second reinforcing mesh into the first and second apertures (as illustrated, the chair is capable of being attached to the second mesh and into the first and second apertures; figures 1 and 2).
Therefore, from the teaching of Liuzza, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the reinforcement assembly of Breuning to include a plurality of bottom connector chairs attached to the second reinforcing mesh, each bottom connector chair comprising first and second apertures to allow insertion of substantially parallel rods of the second reinforcing mesh, each bottom connector chair being attached to the second reinforcing mesh by inserting at least the substantially parallel rods of the second reinforcing mesh into the first and second apertures, as taught by Liuzza, in order to elevate the assembly above the ground to provide the desired design thickness of the concrete slab.
As per claim 170, Breuning as modified in view of Liuzza discloses the bottom connector chairs comprise legs (2) for defining a space between the second reinforcing mesh and a face of the precast transportable construction body (in the combination, the legs of Liuzza would define a space between the second reinforcing mesh and a face of the precast transportable construction body of Breuning).
As per claim 171, Breuning as modified in view of Lee et al. discloses the plurality of protrusions comprises pairs of opposing protrusions protruding from each body defining channels for receiving a section of the first reinforcing mesh and the second reinforcing mesh (as illustrated, the plurality of protrusions comprises pairs of opposing protrusions protruding from each body defining channels for receiving a section of the first reinforcing mesh and the second reinforcing mesh; figure 15 of Lee et al.).
As per claim 178, Breuning teaches the plurality of bodies comprise hollow bodies (col. 2, lines 10-15).  
As per claim 179, Breuning fails to disclose the plurality of bodies comprise two sections releasably attached to each other.  
Lee et al. discloses a hollow core slab (abstract) having a plurality of bodies (100) comprise two sections (100a / 100b) releasably attached to each other (paragraph 35).
Therefore, from the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow slabs of Breuning such that the plurality of bodies comprise two sections releasably attached to each other, as taught by Lee et al., in order to reduce costs by halving the bodies so that they can be stacked to save space during shipping.
As per claim 187, Breuning fails to disclose the plurality of bodies comprise insulating material.  
Lee et al. discloses a hollow core slab (abstract) having a plurality of bodies (100) wherein the plurality of bodies comprise insulating material (paragraph 35).  
Therefore, from the teaching of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the hollow slabs of Breuning such that the plurality of bodies comprise insulating material, as taught by Lee et al., in order to provide more energy efficiency to the slab to reduce building operational costs.
As per claim 189, Breuning teaches the plurality of substantially spheroidal bodies are spherical (figures 6, 7).  
As per claim 190, Breuning as modified in view of Liuzza discloses each bottom connector chair comprises a recess (openings between the bottom protrusions 5, supporting rebar 10; figures 1 and 2 of Liuzza) configured to receive a rod of the second reinforcing mesh that is substantially perpendicular to the substantially parallel rods of the second reinforcing mesh (figure 2 of Liuzza).

Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that the limitation “precast” is not taught by primary reference Breuning has been carefully considered. Applicant provides the argument that there is a difference between “pre-fabricated” [as Breuning discloses], referring to a construction method where some mechanical parts of the concrete slab are pre-assembled and then transported in an assembled state to the construction site, and “pre-cast” which means that the entire construction body is cast off-site, cured and then transported to the construction site. However, the limitation “precast” is met by Breuning since such a limitation is drawn to the process or method in which the construction body was formed. Thus, since the claim is a product claim (not method), the prior art only needs to show the final product. Whether the concrete body of Breuning was formed in situ or created at another location and transported, the final product of a concrete construction body is the same. Since Breuning clearly states that the concrete slabs [are] suitable for both in situ works and for prefabrication, then they are capable of being made in different ways such as prefabrication; and precast is a form of prefabrication, according to the definition: prefabricate: to fabricate or construct beforehand (https://www.dictionary.com/browse/prefabricate). Furthermore, a prefabricated body is capable of being transportable and the term “precast” holds little weight compared to the final product which is a concrete body, particularly in a product-type claim. Therefore, the limitation is met. 
In addition, applicant provides the argument that claim 6 in Breuning discloses steps that involve assembling meshes and hollow bodies without mentioning casting concrete therein. Applicant provides the argument that this therefore means prefabrication, not precast. However, this could also be referring to the “in situ” process which is the main process that Breuning discusses, with little reference to the actual prefabrication process.
Lastly, the examiner provides herewith example references of related prior art where precast and prefabrication are mentioned together to show how one of ordinary skill in the art could use the terms interchangeably:
 
Ekster; Martin et al.	US 20200040574 A1
	“and (2) prefabricated (precast), on-site or in a factory”
KENT ELIYAHU et al.	WO 03002827 A1
	“A preferred method in the practice of marine and coastal construction is the assembly of precast (prefabricated) steel reinforced concrete elements”
HOECK HORST et al.	WO 2015139935 A1
	“ structure 1 is built from prefabricated precast concrete 12”
HAN, MANYOP	WO 2009104904 A2
	“present invention relates to a prefabricated precast concrete perforated and crosslinked structure”
LING HWEE DOONG WILLIAM	WO 2015050502 A1
	“Embodiments of the invention relate to multi-functional prefabricated or precast wall panels (MPP)”
HOU, JIANQUN	WO 2012065534 A1
	“A method of manufacturing a prefabricated precast reinforced concrete”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633

/JAMES M FERENCE/Primary Examiner, Art Unit 3635